UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7497



TOMMY PABELLON,

                                              Petitioner - Appellant,

          versus


TERRY O’BRIEN,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00491-sgw)


Submitted: January 18, 2007                 Decided:   January 23, 2007


Before WILKINSON, GREGORY, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Pabellon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tommy Pabellon, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Pabellon v. O’Brien, No. 7:06-cv-00491-sgw (W.D.

Va. Aug. 22, 2006).            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -